Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please amend page 1, line 2 as follows:
TITLE OF THE INVENTION
Page 1, line 3, and below the Title, please insert the following:
BACKGROUND OF THE INVENTION
Please amend page 1, line 4, as follows:
(1) Field of the Invention
Please amend page 1, line 7, as follows:
(2) Description of Related Art
Please amend page 2, line 2, as follows:
BRIEF SUMMARY OF THE INVENTION
Please amend page 5, line 20, as follows:
BRIEF DESCRIPTION OF THE DRAWINGS
Please amend page 5, 6 lines from the bottom, as follows:
DETAILED DESCRIPTION OF THE INVENTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Applicant’s arguments, see pp. 10-15, filed 06 December 2021, with respect to the 35 U.S.C. 103 rejections of claims 1 and 3 have been fully considered and are persuasive. Specifically, claim 1 requires “a ratio of a flow path area for the elastomer in a section of the second space around the distal end portion of the handle portion to a flow path area for the elastomer in a section of the second space around a proximal end portion of the shaft portion, the ratio being no less than 40%.” Which is not disclosed by Gengyo, see Applicant’s discussion pp. 12-13. Claim 3 further requires the limitations of claim 1, as well as novel features a) “the back-side edge portion has a larger radius of curvature than that of the belly-side edge portion” and b) “the recessed portion extends along the back-side edge portion from a distal end of the recessed portion to a proximal end of the recessed portion.” As previously discussed in the Non-Final dated 06 August 2021, amended independent claim 5 recites a specific configuration of the interdental cleaner which is novel. In particular the prior art fails to disclose, “a bulge portion bulging from a portion of a surface of the recessed portion at a distance from a boundary between the base and the recessed portion.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742